Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
The examiner had tried to contact applicant ((904) 719-0024 listed in the PTO file and (281) 676-2522 (Mr. Ramesh Krishnamurti listed in the instant ADS as well as in a parent No. 15/916,392) for a possible Examiner’s Amendment, but failed to reach applicant.

                                SPECIFICATION OBJECTION
The recited “No., with a filing date of March 9, 2018,” of paragraph [0001] of specification should be replaced with “No. 15/916,392, with a filing date of March 9, 2018, now abandoned,” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  A separate dependent claim with a narrow limitation is suggested.
The recited “less than about” of claim 15 is indefinite the “less than” woul;d be related to a definite value, but “the about” is not.  Thus, deletion of “about” is suggested.

			   EXAMINER’S COMMENT
	US 2005/0215725 A1 is considered a closest prior art.  The instantly recited block copolymer having a structure of iAB or ABi with A block having a molecular weight of 35 kg/mol to 100 kg/mol and substantially unsaturated i and substantially saturated B neither taught nor suggested by US’725 teaching a structure of i-S-EB-Y with A block having a molecular weight of 4,000 to 30,000.  Note that a block B would become block EB inherently after hydrogenation as taught by [0083] of US 2007/0215271 A1.
	US 2007/0215271 A1 teaches copolymers including styrene-butadiene-isoprene (SBI) useful as an adhesive in [0082] and [0073], respectively.  McClintic further teaches that the SBI is a triblock copolymer and that the A block (polystyrene) has a number average molecular weight of 2,000 to 115,000 overlapping the recited 35 kg/mol to 100 lg/mol in [0083].  But, the hydrogenation taught by US’271 would be expected to yield the SBI triblock copolymer substantially saturated i and B which would be different from the instant block copolymer having a structure of iAB or ABi having substantially unsaturated i and substantially saturated B.
US 7,994,256 teaches gel compositions comprising a hydrogenated A-B-A or (A-C)nX and X being a coupling agent with A block having a number average molecular weight of 25,000 to 45,000 in abstract and at col. 2.
US 4242471 teaches cyclized triblock copolymers of IBS and ISB having a linking or coupling agent at col. 6, line 20-32 
US 10,723,930 teaches viscoelastic fluid compositions comprising a block copolymer and oil at col. 8, line 37 to col. 9, line 40 and in claim 1, but fails to teach or suggest the instant block copolymer having a structure of iAB or ABi.
US 7,960,461 teach gel compositions comprising a block copolymer and oil at col. 3, lines 1-37 and in table 1.
US 4,963,698 teaches a composition useful for filling a cable comprising rubber and oil at col. 5, lines 41-53.
The examiner does not see any motivation to modify the prior art of the record in order obtain the instantly recited block copolymer having a structure of iAB or ABi with A block having a molecular weight of 35 kg/mol to 100 kg/mol and substantially unsaturated i and substantially saturated B.

			              ALLOWANCE
Thus, claims 1-11, 13, 14 and 16-19 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762